Citation Nr: 0740504	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1971.  His decorations include the Vietnam Service Medal and 
the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran moved subsequent to that decision and the 
Montgomery, Alabama RO now has jurisdiction over the case.

In December 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the 
Montgomery RO.  A transcript of that hearing has been 
associated with the claims file.  The veteran submitted 
additional evidence at the hearing and waived initial 
consideration of the evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2007).


FINDING OF FACT

Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between his hepatitis C and 
service.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The May 2004 notification letter did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
hearing transcripts, service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  A VA examination 
was provided in connection with this claim.  

The veteran's representative argues that the veteran should 
be afforded another VA examination as the previous VA 
examiner did not note a review of the veteran's claims 
folder.  It is unclear from the examination report whether or 
not the claims folder was reviewed.  The examiner did note a 
review of some VA medical records.  The request for 
examination indicates that the veteran's claims folder was to 
be sent to the examiner, and the request itself notes that 
the veteran's discharge examination revealed a tattoo on his 
left arm (the veteran's reported in-service risk factor).  
The Board is of the opinion that the examination report was 
made with a review of the veteran's relevant history, and 
that another examination is unnecessary.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Service Connection

The veteran asserts that he has hepatitis C as a result of 
his active military service in the United States Marine 
Corps.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board is aware that the veteran received a Combat Action 
Ribbon for his service in Vietnam, and thus is a combat 
veteran and entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.  Regardless, 
the veteran has not alleged any combat related experience 
that could have resulted in his contracting hepatitis C.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran's hepatitis C is related to his service.  The 
veteran asserts that he contracted hepatitis C, which he 
states was not diagnosed until 2004, through exposure to the 
hepatitis C virus while he was in service.  While he admits 
he does not know exactly how he contracted the condition, he 
does reports getting a tattoo while in the service as a risk 
factor.  The service treatment records show that the veteran 
had a tattoo at the time of his separation, but not at the 
time of his enlistment.  

At the veteran's personal hearing, he denied other common 
risk factors for hepatitis C, such as blood transfusions 
before 1992 and intravenous drug use.  He did testify that he 
got one of his ears pierced in 1996 or 1997.  

Service medical records do not include any medical findings 
or abnormal studies indicative of hepatitis.  The veteran's 
March 1971 discharge examination report shows a normal 
clinical evaluation of the abdomen and viscera at that time.  
On a report of medical history completed by the veteran in 
June 1968 he reported having no liver trouble or jaundice at 
that time or in the past.    

The first medical evidence that the veteran was exposed to 
hepatitis C is not until 2002 when the veteran had abnormal 
liver function tests.  The fact that some 20 years passed 
between the veteran's discharge from service and his 
diagnosis of hepatitis C is strong evidence against his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  There is no 
competent (medical) evidence of record that relates the 
relatively recently diagnosed hepatitis C to any event, 
injury, or disease in service.  A careful review of all VA 
and private medical records revealed no opinion linking the 
veteran's hepatitis C to service or to a risk factor therein.  
The record contains a statement from a VA doctor, who 
examined the veteran in June 2004 and stated that it would be 
pure speculation on his part to give an opinion of the 
etiology of the veteran's hepatitis C.

The only evidence purporting to show a connection between the 
veteran's service and his hepatitis C is in his own 
allegations.  Because he is a lay person, his opinions as to 
medical nexus are not competent evidence.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Simply put, there is no competent medical evidence linking 
hepatitis C to the veteran's service.  The veteran had no 
liver related problems in service, had a normal clinical 
evaluation of his abdomen and viscera at the time of his 
discharge, and was not diagnosed with hepatitis C until some 
20 years after his military service.  For all the reasons 
above, the veteran's claim must be denied.    

In summary, there is no competent medical evidence supporting 
the veteran's allegation that his current hepatitis C is 
related to service.  Furthermore, hepatitis C was not shown 
until some 20 years after his active military service.  The 
preponderance of the evidence is against his claim, and it 
must be denied.  Gilbert v. Derwinski, supra. 


ORDER

Service connection for hepatitis C is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


